Hill, J.
1. “A judgment rendered against a person in his assumed or trade-name is not void.” Eslinger v. Herndon, 158 Ga. 823 (4), 826 (124 S. E. 169). The Court of Appeals so ruled when this case was before it. Becker v. Truitt, 39 Ga. App. 286 (2) (146 S. E. 654).
2. Every question now presented was adjudicated adversely to the petitioner when the case was before the Court of Appeals,-and the ruling of that court is now the law of the ease. The law of the case having been settled as just stated, the superior court erred in overruling the general demurrer to the petition, and in granting an interlocutory injunction.

Judgment reversed.


All the Justices concur.